Order affirmed. This is an action of tort for libel. The declaration, which is in one count covering more than five pages of the printed record, contains a confused statement of arguments and recitals of evidence. The plaintiff appeals from an order sustaining a demurrer on the ground that the “declaration does not state concisely and with substantial certainty the substantive facts necessary to constitute a legal cause of action against -this defendant, substantially in accordance with the requirements of G. L. (Ter. Ed.) c. 231.” This ground is properly expressed. See G. L. c. 231, § 7, Second. The demurrer was rightly sustained. Flower v. Suburban Land Co. Inc. 332 Mass. 30, 32-33. Vigoda v. Barton, 338 Mass. 302, 303.